Citation Nr: 1300921	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  08-04 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for common variable immune deficiency (CVID), with agammaglobulinemia. 

2. Entitlement to service connection for chronic ear infections with chronic eustacian tube dysfunction, to include as secondary to service-connected sinusitis and CVID. 

3. Entitlement to service connection for headaches, to include as secondary to service-connected sinusitis and CVID. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to September 1986, with prior active service as a cadet at the United States Military Academy at West Point from 1977 to 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for agammaglobulinemia, chronic ear infections, bilateral hearing loss, a chronic sinus condition, headaches, and tinnitus. 

A December 2007 rating decision granted service connection for a chronic sinus condition and assigned a 10 percent rating effective March 28, 2006.  Consequently, the issue of service connection for a chronic sinus condition is no longer part of the Veteran's appeal.

The service connection claims for bilateral hearing loss and tinnitus were granted in an October 2012 rating decision.  The Veteran has not disagreed with this decision.  Therefore, these claims are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156,1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

The Veteran had requested to testify at a hearing before the Board in her substantive appeal, but subsequently withdrew her hearing request in correspondence dated in February and April 2009.  

The Board remanded these claims in August 2011 for further development.  They now return for appellate review.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records dating up to September 2012 which were also reviewed by the agency of original jurisdiction (AOJ), as indicated in the October 2012 supplemental statement of the case (SSOC). 
 
In her substantive appeal, the Veteran mentioned the issue of entitlement to a rating in excess of 10 percent for a chronic sinus condition.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran's CVID first manifested during active service. 

2. The evidence is at least in equipoise as to whether the Veteran's chronic ear infections and eustacian tube dysfunction are secondary to her CVID and service-connected sinusitis. 

3. The evidence is at least in equipoise as to whether the Veteran's headaches are secondary to her CVID and service-connected sinusitis.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for CVID with agammaglobulinemia have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

2. The criteria for entitlement to service connection for chronic ear infections and eustacian tube dysfunction have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2012).

3. The criteria for entitlement to service connection for headaches have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2012) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 


Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

Although 38 C.F.R. § 3.310 was amended ((See 71 Fed. Reg. 52744-47 (Sept. 7, 2006)), the revision sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is evaluated.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the recent change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the claimant.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  See 38 C.F.R. § 3.304(b)(1).  However, the recording of such a history in the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  See id.  

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See id.; Wagner, 370 F.3d at 1096.  

VA may find a lack of aggravation if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2012); Wagner, 370 F.3d at 1096.  If this burden is met, then the veteran is not entitled to service connection benefits.  Wagner, 370 F.3d at 1096.  On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption has not been rebutted.  See Wagner, supra (holding that if the government fails to rebut the presumption of soundness under section 1111, then the veteran's claim is one for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made); VAOPGCPREC 3-03.  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  

The clear and unmistakable evidence standard is a much more formidable evidentiary burden to meet than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that than that the clear and unmistakable evidence standard is more demanding than the clear and convincing standard, which in turn is higher than the preponderance of the evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See, e.g. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

The Federal Circuit observed that there is a statutory requirement that lay evidence must "demonstrate some competence."  See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The Board may therefore discount the probative value of lay evidence if it finds such evidence not competent.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  However, the Board may not "categorically" require medical evidence or disregard lay evidence without assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to state "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and to find categorically that the claimant's testimony on this issue was not competent because she was a lay person).  

Lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See id. at 1316.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Similarly, the Court has found a lay person competent to identify tinnitus and flat feet.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

Lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Federal Circuit has provided some guidance in making this assessment, holding that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.

The competency of evidence differs from the weight and credibility assigned to the evidence.  As explained by the Court, "the former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted."  Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  

A. CVID 

The Veteran argues that her CVID, for which she currently receives treatment at VA, first manifested during active service, as evidenced by laboratory test results showing non-immunity to rubella, as well as recurrent sinus infections, strep infections, and other symptoms indicating a compromised immune system and susceptibility to infections due to CVID.  The Board will grant the claim. 
For VA benefits purposes, the Veteran's active service began with her matriculation as a cadet at the United States Military Academy at West Point in 1977.  38 U.S.C.A. § 101(21)(D) (West 2002) (providing that active duty service includes service as a cadet at the United States Military Academy); 38 C.F.R. § 3.6(b)(4) (2012).  Her January 1977 examination to determine eligibility for the Academy does not show a history of infections, sinus problems, or any indication of an immune disorder.  A physical examination was completely normal.  During her service as a cadet, the Veteran underwent an appendectomy in July 1977 with a diagnosis of mesenteric adenitis.  She was hospitalized for a viral infection in September 1977, with a diagnosis of viral pharyngitis and possible strep.  In January 1978 she was treated for sinus pressure, nasal congestion, diarrhea, dizziness, and weakness, with a diagnosis of worsening flu symptoms.  The Veteran was treated again for a viral syndrome with symptoms of anorexia, nausea, and loose stool in March 1979.  Prior to the Veteran's approval for flight training in September 1980, she was referred for psychiatric testing due to "repeated visits [to] sick call throughout [her] cadet career," indicating that she had frequently fallen ill during this period.  Psychiatric testing was normal.  

Service examinations in September 1980 and October 1981 show that no abnormalities were found on examination.  During active service, the Veteran was seen in July 1982 for allergies and "cold-like" symptoms recurring every two weeks.  She was diagnosed with perennial allergic rhinitis.  In February 1983 she was treated for a flu-like illness and a throat culture yielded a diagnosis of beta hemolytic strep.  

In January 1983 the Veteran began treatment with an allergist for perennial allergic rhinitis.  Her symptoms included sneezing, nasal congestion, runny and watery nasal discharge, mucoid nasal drainage and loss of sense of smell.  She stated that these problems had been present approximately four years.  Skin test reactions showed allergies to house dust, molds, and cat hair.  She was diagnosed with allergic rhinitis and sinusitis, and put on a course of hyposensitization therapy in the form of weekly allergy shots.  The record shows that, with the exception of certain intervals, these weekly shots were administered for the remainder of her period of active service. 

In May 1983, the Veteran was treated by the allergist for a sinus infection.  The Veteran sought treatment again in November 1983 for increased postnasal drainage, headaches, and greenish nasal mucous.  It was noted that she had been doing well until her previous illness in May 1983.  She was diagnosed with rhinitis with yellow crusty nares and pharyngitis, and put on a course of antibiotics.  A few days later she was seen for chronic sinus problems.  An x-ray study of the sinuses was performed due to chronic stuffing, "recent tenacious drainage," with a rule-out diagnosis of sinusitis.  No abnormalities were found at this time.

In October 1984, the Veteran had an upper respiratory infection with sinusitis, according to the allergist's January 1985 progress report. 

In November 1984, routine laboratory testing was performed in connection with the Veteran's pregnancy at the time, and showed that she was not immune to rubella.  According to the allergist's January 1983 initial consultation report, the Veteran had received the "[u]sual childhood immunizations."  She received the vaccination in May 1985.  

In April 1986 the Veteran was treated with antibiotics for otitis media in the right ear, which was present for about a week.

The  June 1986 separation examination report shows that the Veteran's sinuses were noted to be abnormal on clinical evaluation due to allergies.  No other pertinent abnormalities, to include immune deficiency, were noted.  It was noted in the accompanying report of medical history that the Veteran's allergies had not improved despite receiving allergy shots. 

After the Veteran separated from active service in September 1986, she was seen by a private physician in October 1987 for right ear pain.  It was noted that she had nasal congestion and was on three different antibiotics and multiple decongestants without much improvement. 

A June 1991 private treatment record states that the Veteran constantly got sinusitis and always improved with antibiotics.  However, her symptoms reoccurred within two weeks of discontinuing antibiotic treatment.  A CT scan of the sinuses performed a few days later showed "marked" disease of the right sinus.  The Veteran stated that her sinus problems have been present about ten years.  Sinus surgery was recommended, although the doctor noted that her allergies would remain. 

A September 1991 private treatment record shows that the Veteran reported having significant allergic disease since early childhood.  However, during a recent pregnancy she developed recurrent acute sinusitis.  Sinus surgery was performed, but she continued to get sinus infections and sinus congestion.  On examination, she had allergic rhinosinusitis. 

The Veteran was hospitalized at a private facility in May 1996 for acute bacterial meningitis with strep pneumonia related to sinusitis.  She was in the hospital for ten days and treated intravenously with antibiotics. 

A medical history provided in a June 1996 private treatment record states that the Veteran had experienced nasal obstruction and frequent headaches since she was a child.  She also had a history of allergic rhinitis which was treated with desensitization "between 1981 [actually 1983] and 1989."  She had received the "usual medication management" for recurrent sinusitis which consisted of multiple courses of antibiotics, decongestant and steroid sprays, antihistamines, and oral decongestants.  In 1991 she underwent a septoplasty and endoscopic sinus surgery.  A year later she underwent revision sinus surgery.  In early May 1996 she was hospitalized for pneumococcal meningitis, which was thought to be secondary to sinusitis. 

A July 1996 private CT scan showed that the Veteran continued to have inflammatory disease of the sinuses.  She underwent a third sinus surgery later that month. 

The Veteran was seen again at a private facility in November 1997 for congested sinuses.  She reported lifelong difficulty with year-round symptoms of nasal congestion, serous nasal discharge, lessened sense of smell, post-nasal discharge, occasional sneezing, and plugged ears.  It was noted that the Veteran underwent immunotherapy for allergies from 1986 to 1991 with no subjective benefit.  

A May 1998 private CT scan study showed an increase in the Veteran's sinusitis since the previous CT scan in July 1996.  Revision surgery was again performed in June 1998 at a private facility.

In July 1999, the Veteran was seen at a private facility for several days of infectious symptoms, including fevers, pressure around the maxillary sinuses, and nasal congestion.  Both of her ears were sore.  It was noted that she had three serious strep infections in the last two years, nearly fatal meningitis, strep bacteremia, and a recent strep vaginitis.  She was diagnosed with an acute bacterial infection and placed on antibiotics.  Blood cultures grew strep pneumonia and hospitalization was recommended.  The Veteran related at this time that she had been vaccinated for rubella after each of her pregnancies, and yet her laboratory results were negative for rubella antibodies when she was tested at the beginning of her pregnancies.  The Board notes in this regard that the Veteran has been pregnant a number of times since active service, as shown in the record.  The Veteran was referred to a disease specialist for further testing. 

In October 1999, the Veteran was seen at a private infectious disease clinic on referral from her private physician for recurrent strep infections.  Her history of sinus infections was also noted.  The treating physician, a professor specializing in microbiology and immunology, suspected that the Veteran's recurrent serious pneumococcal infections, including meningitis and bactermia, were related to her chronic sinus disease.  After a review of laboratory testing results, the Veteran was diagnosed with common variable immunodeficiency.  The Veteran was placed on a regimen of IV immunoglobulin replacement therapy.  The record shows that this therapy has been regularly administered throughout the pendency of this claim both privately and later at VA beginning in 2007.  An August 2006 letter from the Veteran's private physician, Dr. R.J.L., states that this therapy will be required for the rest of the Veteran's life.

A February 2000 private consultation letter by a Dr. L.B. states that, with regard to the Veteran's CVID, she had a history of multiple significant infections dating back to age seventeen when she had an ear infection.  She had other infections subsequently including repeated sinus infections which would not respond to antibiotics.  The doctor noted that these infections, and the Veteran's later strep meningitis and streptococcus pneumonia, led to the October 1999 evaluation in which she was diagnosed with CVID. 

A June 2005 letter from a Dr. J.R. states that the Veteran had severe hypogammaglobulinemia due to combined immunodeficiency disorder.  It was noted that the Veteran had experienced no serious infections since the immunoglobulin replacement therapy was instituted.

An August 2006 letter authored by Dr. R.J.L., a specialist in infectious diseases who cosigned the October 1999 treatment record in which the initial diagnosis of CVID was rendered, states that the Veteran's CVID dated back to 1984 when laboratory testing performed during her pregnancy showed that she was nonimmune to rubella, as discussed above.  He found this history to be "fairly strong evidence" that the Veteran's CVID began in the military.  He further stated that the Veteran's sinus problems, hearing and ear difficulties, and headaches were all related to her immunodeficiency disorder. 

The claims file includes a printout from the University of Maryland Medical Center which states that ammaglobulinemia is manifested, in pertinent part, by frequent episodes of sinusitis.  It also reflects that infections typically appear in the first four years of life. 

In November 2007, the Veteran underwent a VA examination in connection with this claim.  After reviewing the claims file, the examiner issued an opinion in December 2007 stating that the Veteran's agammaglobulinemia was less likely than not related to active service, as she was not diagnosed with this condition until 1999 and it was usually genetic in nature.  The examiner noted that it was more likely than not the cause of the "various illnesses" the Veteran had during active service, but that the etiology of the immunodeficiency itself was not related to service.  

In a September 2011 VA examination report, the examiner concluded after reviewing the claims file and pertinent medical literature that it was less likely than not that the Veteran's CVID was related to service.  The examiner explained that CVID can be a congenital condition, although in a lot of cases the cause is unknown.  It could develop in childhood or later in life, including around the age of 30.  The examiner found that the Veteran did have symptoms of immune deficiency in service, including recurrent sinus infections and nonimmunity to rubella.  However, the examiner noted that the Veteran had received the rubella vaccine prior to service, which showed that her nonimmunity to rubella "probably began" prior to entering active service.  

The foregoing records show that the evidence is at least in equipoise as to whether the Veteran's CVID with hypogammaglobulinemia was incurred in active service.  Both VA examiners and Dr. R.J.L.-the private physician who originally diagnosed CVID-agree that the Veteran's CVID manifested in service in the form of recurrent sinus infections and other illnesses, as well as the nonimmunity to rubella.  The February 2000 private consultation letter by Dr. L.B., the August 2006 letter by Dr. R.J.L., and the private treatment records discussed above show that the Veteran's ongoing sinus infections both during and active service were related to the subsequent development of strep meningitis and strep pneumococcal infections which led to the diagnosis of CVID in October 1999 based on laboratory testing.  Thus, although CVID was not diagnosed until 1999, the competent evidence of record almost uniformly shows that it was related to the infections the Veteran had during active service.  Therefore, there is highly probative evidence-including the August 2006 letter by Dr. R.J.L., the February 2000 letter by Dr. R.B., and the VA examiners' opinions-tracing the Veteran's CVID to her illnesses in service, particularly her recurrent sinus infection, as well as to her nonimmunity to rubella discovered at that time.  Thus, the criteria for service connection on a direct basis has been met.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67. 

The Board discounts the weight of the VA examiners' ultimate conclusions that the Veteran's CVID was not incurred in active service.  To the extent they rely on the fact that it was not diagnosed until 1999, this circumstance is not a basis for finding against a relationship to service.  The VA regulations specifically provide that service connection may be granted for a disease diagnosed after discharge when the evidence of record shows that it was incurred in active service.  See 38 C.F.R. § 3.303(d).  Indeed, both VA examiners found that the Veteran's CVID manifested during active service.  The August 2006 letter by Dr. R.J.L. also states that the Veteran's CVID manifested during active service.  This letter is especially probative as it is authored by a physician specializing in infectious diseases who rendered the initial diagnosis of CVID.  The competent and probative evidence, including the VA examiners' own discussions, clearly shows that the Veteran's CVID manifested in active service.  Thus, the examiners' rationale is inadequate to the extent it is grounded on the fact that CVID was not actually diagnosed until 1999, as it was in fact present ever since active service notwithstanding the lack of a diagnosis. 

The examiners' rationale for finding against a relationship to service is also inadequate to the extent it relies on the possible hereditary nature of CVID. 
The fact that CVID may be a genetic or hereditary disease does not preclude entitlement to service connection.  Service connection for a disease (as opposed to a congenital defect) of congenital or familial (hereditary) origin may be granted if the disease did not manifest until after service or was aggravated during service beyond its natural progression.  VAOGC 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990) (noting that diseases of hereditary origin can be incurred or aggravated in service if their symptomatology did not manifest until after entry on duty, notwithstanding the fact that the claimant may have been almost certain to develop the condition at some time in his or her lifetime due to the genetic predisposition).  Thus, there mere fact that CVID may be genetic or hereditary cannot be a basis in itself for finding against a relationship to service. 

In cases of hereditary disease, the presumption of soundness must be discussed.  Quirin v. Shinseki, 22 Vet. App. 390, 394-97 (2009).  Because the Veteran was not noted to have sinus problems, immunodeficiency, or other infections or relevant health problems at entry into active service, the presumption of soundness applies.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1).  In order to rebut the presumption of soundness, there must be clear and unmistakable evidence both that the Veteran's CVID pre-existed active service and that it was not aggravated by active service.  See id; Wagner 370 F.3d at 1096.  

There is some indication that the Veteran experienced allergies and sinus problems prior to entering active service.  Specifically, the September 1991 and June 1996 private treatment records state the Veteran reported having significant allergic disease, nasal obstruction, and frequent headaches since childhood.  The November 1997 private treatment record likewise states that she had lifelong difficulty with year-round symptoms of nasal congestion, serous nasal discharge, lessened sense of smell, post-nasal discharge, occasional sneezing, and plugged ears.

However, references to childhood allergy symptoms and nasal congestion do not amount to clear and unmistakable evidence to rebut the presumption that the Veteran's was sound at entry into active service.  Most significantly, there is some indication that these records are not entirely accurate with regard to the Veteran's medical history.  For example, they are inconsistent with the January 1983 service treatment record, which states that the Veteran's symptoms of sneezing, nasal congestion, runny and watery nasal discharge, mucoid nasal drainage and loss of sense of smell had been present approximately four years, rather than since childhood.  In other words, according to this record, her symptoms had been present since about 1979 or late 1978, which would be after her period of active service began as a cadet at West Point.  Further, in the June 1991 private treatment record, the Veteran stated that her sinus problems had been present about ten years, or since around 1981.  

The January 1983 service treatment record and June 1991 post-service private treatment record are highly probative, as the history provided in them is consistent with the service treatment records themselves.  Moreover, they are inherently reliable as they were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are thus akin to statements of diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  Also significant, they both pre-date the subsequent treatment records stating that the Veteran's sinus problems had been life-long.  Thus, they are accorded as much if not more evidentiary weight than the private treatment records suggesting that her sinus symptoms pre-existed active service. 

Further weighing against a finding that the Veteran's symptoms pre-existed active service is that while she did seek medical treatment multiple times as a cadet, including for viral infections, she did not complain of recurrent sinus problems until 1983, and it was not until then that she was diagnosed with sinusitis.  While she may have had allergies since childhood, a pre-service history of allergies would not be the same as a pre-service history of sinusitis and other infections.  It was even noted in the June 1991 private treatment record that the Veteran's allergies would remain after undergoing her first sinus operation, indicating that the allergies were distinct from the sinus infections.  Her health problems as a cadet, including several viral infections, one for which she was hospitalized, and mesenteric adenitis have not been related by medical professionals to her CDIV, and the Board does not have the expertise to make that assessment itself.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  However, if they were, such a relationship would only further show that her CVID manifested during active service, not that it manifested prior to that time. 

Also of relevance is the February 2000 letter by Dr. L.B. stating that, with regard to the Veteran's CVID, she had a history of multiple significant infections dating back to age seventeen when she had an ear infection.  The Veteran began service as a cadet at the age of seventeen.  Thus, this record suggests that her infections related to CVID did not begin until around the time she entered active service.  While it is possible that the ear infection occurred just prior to entering active service-
and there is no mention of an ear infection at this time in the records-such speculation is not enough to rebut the presumption of soundness.  Indeed, the February 2000 letter states incorrectly that the Veteran's meningitis occurred in 1986, when in fact it occurred in 1996.  Thus, this record is not entirely reliable insofar as exact dated are concerned.  However, it constitutes probative evidence that the Veteran's infections did not begin until around the time she entered active service as opposed to being present since childhood.  See White, 502 U.S. at 356

The Board has also considered the September 2011 VA examiner's statement that the Veteran's nonimmunity to rubella "probably" pre-existed active service because she would have been vaccinated for rubella before that time.  The probative value of this opinion must be discounted as it is speculative.  If the Veteran had been vaccinated for rubella prior to service, it would only lend support to a finding that the nonimmunity was related to her CVID rather than to the fact that she had yet to be immunized at the time for rubella.  The Veteran related to her treating providers that she continued to be nonimmune to rubella despite the vaccinations, making it more likely that her nonimmunity in November 1984 was due to CVID as opposed to not receiving the vaccination prior to that time.  These statements are both competent and credible as she made them in the context of seeking treatment.  See White, 502 U.S. at 356.  In short, the actual evidence of record shows that her nonimmunity was first noted during active service, and that it was due to her CVID.  Whether her nonimmunity would have been detected prior to service despite being vaccinated for rubella is entirely speculative, and thus the VA examiner's opinion on this issue does not constitute clear and unmistakable evidence rebutting the presumption of soundness.

In sum, the "onerous" and "very demanding" clear-and-unmistakable evidence standard has not been met to rebut the presumption that the Veteran's CVID did not manifest until after she entered active service.  See Cotant, 17 Vet. App. at 131.  Although the Veteran entered active service in 1977, her recurrent sinus infections did not begin until 1983, and these infections have been directly linked to her CVID.  Moreover, her non-immunity to rubella was not detected until November 1984, and this finding has also been directly linked to her later diagnosis of CVID.  Because the first prong in the presumption of soundness has not been rebutted, namely that the disability in question pre-existed active service, the issue of whether the Veteran's CVID was aggravated by service beyond its natural progression is moot.  Rather, the Veteran's CVID is considered to have been incurred in (as opposed to merely aggravated by) active service.  See Wagner 370 F.3d at 1096. 

The opinions provided in the VA examination reports finding against a relationship to service are accorded less weight than the August 2006 opinion by Dr. R.J.L. that the Veteran's CVID first manifested in service.  Further, the Board may consider the relative expertise of examiners, among other factors, in according more weight to one medical opinion than another.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The much greater knowledge and expertise of Dr. R.J.L., who specializes in infectious diseases and directly treated the Veteran and rendered the initial diagnosis of CVID, also entitles his opinion to more weight than the opinions of the VA examiners, who as Physician's Assistants do not have such a specialized medical background in the area relevant to this claim.  

Accordingly, the balance of the evidence supports the Veteran's claim, and service connection for CVID with agammaglobulinemia is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

B. Ear Infections and Headaches

The evidence shows that the Veteran's ear infections and headaches have been present since active service and are associated with her service-connected sinusitis and CVID.  

The service treatment records show that the Veteran reported blocking in the ears associated with sinusitis.  Specifically, the January 1983 allergist's initial evaluation report states that the Veteran had occasional blocking in the ears in association with congestion problems.  Indeed, every one of his treatment records shows that the Veteran's tympanic membranes were examined.  In April 1986 the Veteran was treated with antibiotics for otitis media in the right ear, which was present for about a week.  The Veteran's June 1986 separation examination report shows that hearing loss was diagnosed based on the results of audiological testing.  The Veteran was referred to an ear, nose, and throat (ENT) doctor because she had "failed her hearing test on her exit physical."  The doctor noted that the Veteran had many allergies and her ears tended to plug up.  There were no "ear problems" on examination.  The doctor diagnosed eustachian tube dysfunction which caused muffled hearing.  

After the Veteran's separation from service, she was seen for a right ear infection in October 1987.  It was noted that the Veteran had congestion at this time.  Because her symptoms had not improved, she was referred to an ENT doctor.  

In November 1997, the Veteran was seen for recent right otorrhea.  It was noted that she had drainage from the right nose and mucus drainage from the sinuses on the right side.  She had some purulent drainage from the right ear.  

A January 1999 private treatment record shows a diagnosis of chronic otitis media.  The Veteran's history of multiple sinus surgeries was noted, suggesting an association between sinusitis and the Veteran's ear problems. 

A July 1999 private treatment record shows that the Veteran's ears were sore in association with a sinus infection.  

A February 2008 VA treatment record shows a diagnosis of eustacian tube dysfunction and chronic sinusitis.  Likewise, a January 2009 VA treatment record states that the Veteran had hearing loss associated with eustacian tube dysfunction and sinusitis.

In May 2010, the Veteran was seen at VA for follow-up treatment for a right tympanic membrane perforation.  She no longer had pain or drainage in the ear, but continued to have muffled hearing.  She was diagnosed with chronic eustacian tube dysfunction. 

The private and VA treatment records also show that the Veteran has had tubes placed in her ears several times.  According to a January 2008 statement of the Veteran, the first tube was placed in her ear in 1987, which is consistent with the fact that she was treated for a right ear infection at this time.  

In the August 2006 letter, Dr. R.J.L. stated that the Veteran's ear problems were related to her CVID, for which service connection has been established. 

The evidence shows that the Veteran was diagnosed with eustachian tube dysfunction associated with sinusitis during service in June 1986, and that she continued to be diagnosed with chronic eustacian tube dysfunction as recently as May 2010.  Her sinusitis, which has been most severe on the right, appears to have been associated with her recurrent right ear infections, both during service in April 1986 and soon thereafter in October 1987.  The November 1997 private treatment record  showed right otorrhea associated with drainage from the right nose and from the sinuses on the right side, further supporting a correlation between sinusitis on the right and her right ear infections.  Almost every treatment record addressing the Veteran's ear blockage, eustacian tube dysfunction, and/or ear infections mentions the Veteran's sinusitis.  

Thus, the evidence is at least in equipoise as to whether the Veteran's eustacian tube dysfunction and ear infections first began during active service as a symptom of sinusitis and CVID.  The fact that the Veteran continued to have similar diagnoses about a year after separation from active service, in October 1987, and as recently as May 2010, support a relationship between the Veteran's in-service problems and her current diagnoses.  The August 2006 letter by Dr. R.J.L. further supports a relationship to service. 

Of course, the evidence of record also supports service connection on a secondary basis for ear infections and eustacian tube dysfunction caused or aggravated by the Veteran's sinusitis.  See 38 C.F.R. § 3.310. 

The Board has considered the October 2012 VA examiner's opinion stating that it was less likely than not that the Veteran's ear infections were related to service.  However, the examiner's explanation in support of this opinion was that there was no evidence that the Veteran had experienced an ear infection during active service.  In fact, the Veteran had an ear infection in April 1986 and was diagnosed with eustacian tube dysfunction in June 1986.  The examiner also did not address whether the Veteran's ear infections and eustacian tube dysfunction were secondary to her service-connected sinusitis.  Thus, the October 2012 VA examiner's opinion lacks probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that a physician's opinion based on an inaccurate factual premise has no probative value).  

Accordingly, service connection for chronic ear infections and eustacian tube dysfunction is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

With regard to the Veteran's headaches, the service treatment records show repeated complaints of headaches, most often associated with her sinusitis.  The May 1984 allergist's progress report states that the Veteran had headaches two or three times a week, even without nasal congestion.  

After service, a September 1996 private treatment record shows that the Veteran's headaches decreased following sinus surgery.  However, a month later the Veteran was seen for a frontal headache which lasted about eight hours and which she thought was an exacerbation of sinusitis.  

The August 2006 letter by Dr. R.J.L. states that the Veteran's headaches were caused by her CVID. 

In the May 2012 VA examination report, the examiner opined that it was less likely than not that the Veteran's headaches were incurred in active service as she had not been diagnosed with a separate headache condition at the time.  Rather, the examiner found that the Veteran's headaches were associated with her sinusitis. 

The evidence of record shows that the Veteran has experienced recurrent headaches both during and ever since active service, which have usually been associated with her sinusitis.  The May 2012 VA examination report confirms that the Veteran's headaches are associated with her sinusitis.  The August 2006 letter by Dr. R.L.J. also states that the Veteran's headaches are related to her now service-connected CVID.  This evidence is sufficient to establish service connection both on a direct basis, as the Veteran's headaches had their onset during active service, and on a secondary basis as caused or aggravated by her sinusitis or CVID.  See 38 C.F.R. §§ 3.303, 3.310. 

The October 2012 examiner's finding that the Veteran's headaches did not constitute a condition separate from her sinusitis is not a valid basis for denying service connection.  The evidence clearly shows that she suffers from a headache disorder.  In evaluating this disability, the RO will determine whether it should be assigned a separate rating, or factored into the evaluation of her service-connected sinusitis, based on the facts found and in accordance with the rule against compensating a claimant twice for manifestations of the same disability under different diagnoses.  38 C.F.R. § 4.14 (2012).

Accordingly, service connection for headaches is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

Given the granting of the claims, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008). 





ORDER

Entitlement to service connection for CVID with agammaglobulinemia is granted. 

Entitlement to service connection for chronic ear infections with chronic eustacian tube dysfunction, to include as secondary to sinusitis and CVID, is granted. 

Entitlement to service connection for headaches, to include as secondary to sinusitis and CVID, is granted. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


